Citation Nr: 1026774	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disability of the 
bilateral lower extremities.

2.  Entitlement to service connection for residuals of a left 
heel fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from February 2000 
to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for the claimed disabilities.

The issue of entitlement to service connection for residuals of a 
left heel fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran has residuals of bilateral lower extremity shin 
splints that are etiologically related to service.


CONCLUSION OF LAW

Residuals of bilateral lower extremity shin splints were incurred 
in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

B.  Law and Analysis

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, such as arthritis, when 
such disease is manifested to a compensable degree within one 
year of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113;  38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (IADT) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in line 
of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and 
(d).  ADT is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).  It follows from this that service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated while performing ADT, or from an injury 
incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 
101(24), 106, 1131.  The Board also observes that 38 U.S.C.A. § 
101(24) was amended by the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No 106-419, to additionally 
include within the definition of "active duty" any periods of 
inactive duty for training during which an individual becomes 
disabled or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during such 
training.  38 C.F.R. § 3.6 was also amended to reflect this 
change. See 66 Fed. Reg. 184, pgs. 48558-48561 (effective 
November 1, 2000).

In light of the above-referenced regulations, the appellant can 
only be service-connected for the medical conditions she seeks on 
appeal if these conditions are found to be due to disease or 
injury incurred in or aggravated during a period of active duty 
or during a period of ADT or manifested within one year of 
separation from active duty, or due to injury incurred during a 
period of IADT.  38 U.S.C.A. §§ 101(22), (23), (24); 38 C.F.R. §§ 
3.6(a), (c), (d).  In this regard, the Board also observes for 
the record that presumptive periods do not apply to ADT or IADT.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see also 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation) and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) regarding the appellant's periods of ADT or IADT are 
not available.

Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records indicate the Veteran underwent an 
enlistment examination in January 2000.  No relevant 
abnormalities were noted.  The Veteran indicated that her health 
was "good" and denied a history of foot trouble, bone or joint 
problems, or locked knees.  In March 2000, the Veteran complained 
of right knee pain.  On examination, there was edema but no 
effusion.  She was prescribed Naproxen, ice, and exercise.  In 
April 2000, the Veteran complained of bilateral knee pain, worse 
on the right.  On examination, she had normal active range of 
motion but walked with a mildly antalgic gait.  She was diagnosed 
with overuse of the bilateral lower extremities.  A bone scan was 
ordered to rule out bilateral stress injuries.  However, there is 
no further documentation of a bone scan in service.  In June 
2000, it was determined that the Veteran had incurred bilateral 
stress fractures of the knees in the line of duty.  

In October 2003, the Veteran complained of her left knee giving 
way twice over a weekend, resulting in falls.  The treating 
physician reviewed a nerve test from earlier in the month which 
revealed normal findings for the left leg.  An August 2003 MRI 
noted spondylosis of the lumbar spine.  On examination, the 
Veteran had some subjective sensory dysthenias of the left leg 
below the knee.  However, the treating physician was unable to 
diagnose a specific disability.

The Veteran was afforded a VA examination in October 2005.  The 
claims file was reviewed by the examiner.  The Veteran reported 
she sustained a stress fracture in her left heel during service, 
and was told she had bilateral shin splints.  She continued to 
have significant pain in both of her lower extremities, worse on 
the left side.  She complained of pain, weakness, and fatigue in 
her left lower extremity.  Her right lower extremity had similar 
complaints, but with less severity.  The examiner noted that the 
Veteran had documentation of bilateral stress fractures of the 
knees in service, but that there was no bone scan results showing 
tibial or knee fractures.  There was documentation of a stress 
fracture of the left calcaneus.   On physical examination of the 
left knee, there was pain in the lateral patellar facet and pain 
on patellar compression.  There was no tenderness to palpation.  
There were no complaints of knee pain.  The Veteran had full 
active range of motion from 120 degrees of flexion to full 
extension.  Passively, however, her left knee went from 2 degrees 
of hyperextension to 130 degrees of flexion.  Findings for the 
right knee were essentially normal.  Active range of motion was 
from 0 to 125 degrees.  Passive range of motion, however, was 
from 3 degrees of hyperextension to 130 degrees of flexion with 
no evidence of pain.  Examination of the left lower extremity 
showed the Veteran was markedly tender to palpation along the 
entire medial border of her tibia, as well as sore to palpation 
in the anterior compartments of her left lower extremity.  There 
was also a significant amount of pain to palpation along the 
lateral muscle groups and complaints of pain in the posterior 
muscle groups.  The compartments were all very soft.  Sensation 
was intact throughout the extremity except for some vague 
numbness and tingling over the dorsal aspect of the third, 
second, and first toes.  Examination of the right lower extremity 
revealed no tenderness or pain on palpation, no undue tension, 
and no neurologic complaints.  X-rays of the lower extremities, 
knees, and feet were essentially normal, though a small 
calcification at the insertion of the quadriceps tendon was noted 
at the left patella.  The Veteran was able to complete 1 
repetition of the catcher's squat and complained of pain in the 
left tibia/fibula region.

Although the examiner included a diagnostic impression of normal 
knees, he also stated that the Veteran had residuals of lower 
extremity bilateral shin splints with significant subjective 
pain, weakness, fatigability, and lack of endurance, greater on 
the left than the right.  Given the documented complaints and 
treatment in service, the examiner opined that the Veteran's 
current complaints were more likely than not related to her time 
spent in service.

Based on the evidence of record, the Board finds service 
connection for a bilateral disability of the lower extremities is 
warranted.  The Veteran had documented complaints and treatment 
in service.  She was diagnosed with residuals of shin splints by 
the VA examiner, who concluded that her current condition was the 
result of her time in service.  This is the only opinion in the 
record which addresses the etiology of the Veteran's condition, 
and there is no other evidence to suggest that the Veteran's 
bilateral shin splint residuals are not related to service.


ORDER

Service connection for residuals of bilateral lower extremity 
shin splints is granted.


REMAND

With respect to the Veteran's claim for service connection for 
residuals of a left heel fracture, the Board finds that 
additional development is necessary.

The Veteran sustained a stress fracture of the left calcaneus in 
service.  She was afforded a VA examination in April 2005 with 
respect to her left foot.  On examination, the Veteran had severe 
pain on palpation of the heel pad and Achilles tendon insertion.  
Any attempted plantar flexion against resistance resulted in 
severe pain.  Any range of motion of the ankle or hind foot was 
significantly painful.  However, there was no indication of 
laxity.  There was no drainage, edema, redness, or heat.  There 
was no crepitation or axial misalignment of the calcaneus.  There 
was no indication of ankylosis or skin breakdown.  X-rays were 
negative for any pathology.  The examiner diagnosed status post 
stress fracture left calcaneus with no residual bony abnormality.

In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez- Benitez v. West, 25 
F.3d 1356 (Fed. Cir. 2001).  Here, the VA examiner did not 
identify a specific underlying pathology to explain the Veteran's 
symptoms, nor did the examiner offer an opinion as to whether the 
Veteran's current symptoms were related to her injury in service.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the matter should be remanded to allow the examiner to 
provide a supplemental opinion that specifically addresses the 
diagnosis and etiology of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the April 2005 VA 
examination in this case.  Upon review, he 
should provide a supplemental opinion 
addressing what specific disability, if any, 
the Veteran has with respect to her left heel 
and left foot, to include residuals of a left 
calcaneus fracture.  He should also provide 
an opinion as to whether it is at least as 
likely as not that the diagnosed condition 
was incurred in or is otherwise related to 
the Veteran's service.  

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine the nature of any 
left heel or left foot condition, and whether 
it is at least as likely as not that the 
diagnosed condition was incurred in or is 
otherwise related to service.  All indicated 
tests and studies should be accomplished, and 
the examiner should comply with the 
instructions above, to include an opinion as 
to whether it is at least as likely as not 
that any diagnosed left heel or left foot 
condition was incurred in or is otherwise 
related to service.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

5.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claim based on all the evidence 
of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


